Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.

Claims 1-20 are presented for examination.

DETAILED ACTION
Claim Rejections - 35 USC § 103
    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

       Claims 1, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ashmore et al. (U.S Patent Application Publication 2006/0212651; hereinafter “Ashmore”; (Reference cited as prior art in previous office action) in view of Chadha et.al. (U.S Patent Application Publication 2016/0118130; hereinafter “Chadha”)


      Regarding claims 1, 8, 15 Ashmore discloses, a computer-implemented method comprising: 
   
  identifying, by a processor, that an external power source has begun powering a computing device [ “in response to the main power present indicator 114 indicating the loss of main power 148, the memory controller/bus bridge 124 generates the control signals 136 to cause the switches 144 to provide battery power 142 to their respective volatile memory banks 102.  Additionally, the battery 112 provides power to the memory controller/bus bridge 124 and any other circuits of the controller 100 that must continue to receive power.”, 0031]; 
 Identifying computational data in a volatile memory of the computing device [0004; “critical data is intended to denote data which must be retained by the controller 100 during a loss of main power to avoid loss of write-cached user data...” 0014; “at block 202, the critical data is identified.  In one embodiment, the critical data is grouped together within the address space.  In one embodiment, the critical data is grouped together such that the minimum number of volatile memory banks 102 must be designated as critical volatile memory banks.  ...”, 0027; “the processor 108 stores information in the memory controller/bus bridge 124 indicating which of the volatile memory banks 102 are critical volatile memory banks 102 and which are non-critical volatile memory banks 102.”, 0028]; 
(i.e the virtual memory banks corresponds to the virtual machines); “At block 206, after the controller 100 boots up, the controller 100 performs normal input/output (I/O) operations with the hosts and disk drives.  The controller 100 performs write-caching operations, storing critical data only to critical volatile memory banks 102. “, 0029; (i.e powering the critical and non-critical memory banks and performing normal I/O operations corresponds to the first I/O throttling rate when the power is supplied by the main power); 0030-0031(i.e.  upon loss of main power placing the critical memory banks performing normal I/O operations to a self-refresh mode. Hence detecting the first throttling rate of the memory banks)];
      determining that the external power source does not have sufficient energy capacity to provide the computing device enough power to process the computational data at the  first I/O throttling rate associated with one or more virtual machines in the volatile memory [“The controller also includes a processor, coupled to the plurality of volatile memory banks, ..”, 0008;” 0018; (i.e the virtual memory banks corresponds to the virtual machines); “At block 206, after the controller 100 boots up, the controller 100 performs normal input/output (I/O) operations with the hosts and disk drives.  The controller 100 performs write-caching operations, storing critical data only to critical volatile memory banks 102. “, 0029;( i.e powering the critical and non-critical memory banks and performing normal I/O operations corresponds to the first I/o throttling rate when the power is supplied by the main power); “ at block 208, the controller 100 suffers the loss of main power 148 and the memory controller/bus bridge 124 detects the loss (i.e. determining the loss of main power and the critical memory banks does not have sufficient capacity to perform normal I/O operations)] and 

However Ashmore does not expressly disclose selecting a second I/O throttling rate based on a determination that the second I/O throttling rate allows the computational data to be processed by the computing device with the energy capacity of the external power source; increasing the first I/O throttling rate to a second I/O throttling rate in response to determining that the external power source does not have sufficient energy capacity to provide the computing device enough power to process the computation data at the first I/O throttling rate.

In the same field of endeavor (e.g. operating the data storage device in a standard mode by at least throttling performance, and, responsive to detecting a power loss condition, operate the data storage device in a shutdown mode by at least disabling the throttling), Chadha teaches
selecting a second I/O throttling rate based on a determination that the second I/O throttling rate allows the computational data to be processed by the computing device with the energy capacity of the external power source [“there may be ( i.e selecting a throttling rate based on the determining that the second or a third rate would allow to process the data with the available power. Hence determining to increase the throttling rate to prevent data loss such that the contents are copied from the volatile memory to memory device within the limited power and time)]. 
increasing the first I/O throttling rate to a second I/O throttling rate in response to determining that the external power source does not have sufficient energy capacity to provide the computing device enough power to process the computation data at the first I/O throttling rate[ “In the standard mode, controller 8 may throttle performance of storage device 6, such as by reducing a rate at which data may be written to and/or read from memory devices 16. In the shutdown mode, controller 8 may reduce and/or disable the performance throttling, such as be increasing the rate at which data may be written to memory devices 16.”, 0028;0052; 0064]”, 


It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Ashmore with Chadha. Chadha’s teaching disabling the throttling upon detecting a power loss signal will substantially improve Ashmore’s system to reduce the total amount of power consumed by the memory banks and prevent data loss by copying the contents of volatile memory to memory device within the limited time and power.

    


s 2, 3, 9, 10, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ashmore in view of Chadha as applied to claims 1, 8, 15 further in view of Obr (U.S Patent Application Publication 2012/0144231; (Reference cited as prior art in previous office action)) 


Regarding claims 2, 9, 16, Ashmore discloses, 
receiving an external power signal [0031]
identifying the energy capacity of the external power source [0006; 0031]
Chadha teaches 
identifying the first I/O throttling rate for the computing device [0025;0028; 0053]
 However, Ashmore, Chadha, does not expressly disclose computing a first time that is associated with how long the energy capacity will allow the processing of the computational data at the first I/O throttling rate.

In the same field of endeavor (e.g. monitoring a level of power in a power supply of a processing device and changing a data flushing policy, with respect to data to be written to a non-volatile storage device, based on a predicted amount of time until power loss.), Obr teaches,
computing a first time that is associated with how long the energy capacity will allow the processing of the computational data at the first I/O throttling rate [“The time units may be counted in minutes, seconds, or other time unit.  If the threshold is determined to not be a fixed power level, then power manager 204 may determine an (i.e. the power thresholds are associated with the time required to flush the data before the power loss)].  
It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Ashmore in view of Chadha with Obr. Obr’s teaching of predicting an amount of time until power loss with a multiple threshold will significantly improve Ashmore in view of Chadha’s system to conserve power and extend a life of the power supply [0002].

Regarding claims 3, 10, 17 Obr discloses, 
generating an application program interface (API), wherein the API is associated with the second I/O throttling rate [an application program interface (API) may be provided to permit applications to set complete flushing policy or at least one or more portions of the flushing policy.  For example, an API for setting the complete flushing policy may be provided, in which desired flushing policy settings may be passed as a parameter when calling a routine of the API to change the complete flushing policy”, 0073; and 
replacing an ancestor API with the API, wherein the ancestor API is associated with the first I/O throttling rate [“Applications may change the flushing policy by calling one or more routines via an application program interface (API).  Settings of one or more particular registry keys may indicate that the flushing policy is to be changed completely, or partially, according to the settings”, 0007;  0040-0041; “ Other routines of the API may be provided for changing various portions of a flushing policy, such as, for example, a routine to change power level thresholds, a routine to change whether the thresholds are indicated by time units remaining in an expected useful life of a power supply or an estimated percentage of the remaining useful life of the power supply, an aggressive flushing method to be used, as well as other or different routines”, 0074]

     Claims 4, 5, 11, 12, 18, 19are rejected under 35 U.S.C. 103 as being unpatentable over Ashmore in view of Chadha as applied to claims 1, 8, 15 further in  (Reference cited as prior art in previous office action).

Regarding claims 4, 11, 18, Ashmore, Chadha discloses the limitations outlined in claims 1, 8, 15.

 Further Chadha teaches transferring the computational data in the volatile memory to a non-volatile memory of the computing device[ “time 314 may be a time where a storage device that disables throttling when operating in a shutdown mode completes copying data stored on a volatile memory (e.g., cached information 13 stored on volatile memory 12 of FIG. 1) to one or more non-volatile memory devices (e.g., memory devices 16 of non-volatile memory array 10 of FIG. 1)”, 0058],;
However, Ashmore, Chadha does not expressly disclose identifying that the computational data has been completely transferred from the volatile memory to the non-volatile memory; powering down the computing device in response to identifying that the computational data has been completely transferred.
 In the same field of endeavor (e.g. backing up the data from the volatile memory to the non-volatile memory based on the available power of an auxiliary power source), Batchelor teaches,
transferring the computational data in the volatile memory to a non-volatile memory of the computing device [“the computer 14 moves data affected by the reduction in volatile computer memory 204 to non-volatile memory 204.”, 0044; “If the energy monitor module 28 determines 708 that the auxiliary power source has reached 
identifying that the computational data has been completely transferred from the volatile memory to the non-volatile memory [“If the available energy in an auxiliary power source is in danger of dropping below a level required to shut down the computer and save all of the data stored on the volatile memory, the computer will initiate a shutdown process to ensure that the data in the volatile computer memory is saved.”, 0008];
powering down the computing device in response to identifying that the computational data has been completely transferred [.”If the available energy in an auxiliary power source is in danger of dropping below a level required to shut down the computer and save all of the data stored on the volatile memory, the computer will initiate a shutdown process to ensure that the data in the volatile computer memory is saved.”, 0008; “FIG. 7 depicts a schematic flow chart diagram illustrating another embodiment of a method 700 of computer 14 shutdown. The method 700 is a further embodiment of a method of operation of the apparatus and system of FIGS. 1 and 2, but may also be conducted independent thereof. The method 700 is applicable for a computer 14 that includes an auxiliary power source capable of operating the computer 14 for a time before the auxiliary power source reaches a minimum available energy level necessary to save data in the volatile computer memory 204 and shut down the computer 14.”, 0047; “If the energy monitor module 28 determines 708 that the auxiliary 

It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Ashmore in view of Chadha with Batchelor. Batchelor’s teaching of determining the available power of the auxiliary power source during the startup of the system will substantially improve Ashmore in view of Chadha’s system by determining the available energy of the auxiliary power source and limit volatile computer memory allocated for use. In addition, during a computer startup process, the status of available energy in an auxiliary power source would be evaluated, and volatile computer memory would be limited such that the computer could be put into use earlier than if the startup process had to wait for the auxiliary power source to be charged to a level needed to store data for a fully allocated volatile computer memory [0011]
Regarding claims 5, 12, 19 Ashmore, Chadha teaches the limitations as outlined in claims 1, 8, 15.
Batchelor teaches,
identifying that a primary power source has begun powering the computing device [0039-0040]; 
powering on the computing device in response to identifying the primary power source has begun powering the computing device [“determines 404 whether a primary 
 transferring the computational data back to the volatile memory from the non-volatile memory [ “If the primary power source is present, the startup module 34 moves 406 data temporarily stored in the local non-volatile computer memory 206 during the last computer shutdown to permanent memory if necessary.”, 0040]; and 
processing the computational data in the volatile memory, wherein the processing of the computational data is done based on the first I/O throttling rate [“…The startup module 34 then allows 414 data to move normally in the computer 14, and the method 400 ends. The computer 14 may initially operate at a non-optimal level immediately after the startup process”, 0042; Fig.4]

Claims 6, 7, 13, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ashmore in view of Chadha in view of Batchelor as applied to claims 4, 11, 18 further in view of Steffen et. al. (U.S Patent Application Publication 2015/0347189; hereinafter “Steffen”; Reference cited as prior art in previous office action).

Regarding claims 6, 13, 20 Ashmore, Chadha, Batchelor discloses the limitations outlined in claims 1, 4, 8, 11, 15, 18
Further Ashmore discloses, 
analyzing the computational data, wherein the computational data includes one or more I/O requests [“volatile memory banks 102 are also referred to as cache memory 
ranking each of the one or more I/O requests [ “the critical data and the non-critical data that will be stored into the volatile memory banks 102 by the processor 108, host interface 126, and/or disk interface 128 is segregated into separate regions.  In one embodiment, the segregation is performed by the software developer and coded into a file that specifies the memory map of program data, such as via an information file provided to a compiler/linker that compiles and links the controller 100 software.  For example, in one embodiment, one critical data region exists and one non-critical data region exists…” 0022-0023; 0025]; and 
transferring each of the one or more I/O requests based on each of the one or more 1/O requests respective rank [“he critical data is identified.  In one embodiment, the critical data is grouped together within the address space.  In one embodiment, the critical data is grouped together such that the minimum number of volatile memory banks 102 must be designated as critical volatile memory banks.  For example, assume the volatile memory banks 102 are four separate volatile memory banks 102 each capable of storing 512 MB of data, and assume the total amount of critical data is between 512 MB and 1 GB.  Then the critical data would be grouped and located in the address space such that it is located within only two of the volatile memory banks 102, rather than three or four of the volatile memory banks 102”, 0027; “At block 204, the processor 108 stores information in the memory controller/bus bridge 124 indicating which of the volatile memory banks 102 are critical volatile memory banks 102 and which are non-critical volatile memory banks 102.  At a minimum, the processor 108 
However, Ashmore, Chadha, Batchelor does not expressly disclose, identifying an I/O request of the one or more I/O requests having an indicator indicating that the I/O request is associated with a background program; wherein the I/O request associated with the background program is ranked last;
In the same field of endeavor (e.g. tasks executing on a data processing system are associated with a Quality of Service (QoS) classification that is used to determine the priority values for multiple subsystems of the data processing system.), Steffen teaches, 
identifying an I/O request of the one or more I/O requests having an indicator indicating that the I/O request is associated with a background program[0007; “the priority manager is to set the multiple system priorities for a task to perform a system operation for the operating system of the data processing system, where the multiple service classifications include a classification for system rendering operations and a classification for system initiated background or maintenance operations. “, 0008; “the priority matrix includes values associated with each of the multiple system priorities, where the multiple system priorities can include a processor priority associated with the one or more processors and an input/output priority associated with the memory storage system. “, 0009; “the I/O subsystem 220 includes a priority based QoS system that is specific to I/O operations.  In the I/O QoS system, each I/O request can have expected 
wherein the I/O request associated with the background program is ranked last; [“The background class can be assigned to low-priority tasks that provide services to the user.  The user may not be directly aware of the operation of the background tasks.  For example, the map application may perform background synchronization with data from a user's address book.  Additionally, a mail program can classify a mail indexing thread as a background thread”, 0035] 
It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Ashmore in view of Chadha in view of Batchelor with Steffen. Steffen’s teaching of prioritization of the tasks with respect to service level classification will substantially improve the performance of Ashmore in view of Chadha in view of Batchelor’s system by preventing resource conflicts with the I/O requests. 


Regarding claims 7, 14, Ashmore teaches,
 identifying a data size for each of the one or more I/O requests [0022-0023; 0027]; and 
determining, based on the data size, an amount of bandwidth to be taken by the processing of each of the one or more I/O requests [0025; 0027].

Response to Arguments
     Applicant’s arguments with respect to claims 1, 8, 15 have been considered but are moot because the new ground of rejection does not rely on Ashmore in view of Chadha references as set forth in the current rejection.


Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kemeny et al., U.S Patent 7,062,675, teaches a storage system including a write-back cache, and techniques for flushing a cache during a cache system shutdown. 

Skandakumaran et al., U.S Patent Application  Publication 2016/0085290 teaches controlling power on a PCIe direct attached non-volatile memory storage system by controlling I/O rate of the memory attached via the PCIe interface
        


  Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on 8:30AM-5PM EST M-F.

        If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/Examiner, Art Unit 2187             

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187